Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ye Park on 14 May 2021.

The application has been amended as follows: 
In claim 11, line 2, “a thickness of the damper member” has been changed to --the thickness of the damper member--.
In claim 12, line 3, “a first direction” has been changed to --the first direction--.

Allowable Subject Matter
Claims 1-9 and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to disclose or render obvious, in combination with the other limitations recited in independent claims 1, 6, and 9, a solenoid valve that is normally closed due to the force of a spring and comprises a damper member disposed on a first surface of a dent 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Barker (US 3,470,892) discloses in Fig. 1 a solenoid valve that is spring biased to open port 12 and comprises a damper member 25 in the form of a seal 25 disposed on a dent portion on the top edge of the armature 17 that opens up to the outer circumferential surface of the armature 17, wherein the damper member 25 is separate from the restoring spring 26 is thicker in the direction towards the magnet core 9 than the depth of the dent portion.  The armature 17 is biased toward port 19, but there’s no disclosure of the armature 17 closing port 19 such that the valve could be considered as being normally closed by the elastic restoring force of the restoring spring 26.  Furthermore, it wouldn’t have been obvious to use Barker to modify another prior art valve that is spring biased closed and has a damper member, because the damper member 25 disclosed by Barker is simply disclosed as a seal 25 and there’s no disclosure of the whether the seal 25 prevents contact between the armature 17 and the magnet core 9 when the armature 17 is moved toward the magnet core 9, like typical 
McCombs et al. (US 2004/0232372) discloses in Figs. 2-4 a damper member 38 including a protrusion comprising the narrowing top of the damper member/o-ring 38, which protrudes upward from the wider, middle section of the o-ring 38 like the top of a dome protrudes from the wider base of the dome.  However, the damper member 38 is an annular o-ring 38, so although the cross-sectional shape of the protrusion is a semicircle, the three dimensional shape of the protrusion is a ring rather than being a hemisphere shape.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753





/KEVIN F MURPHY/Primary Examiner, Art Unit 3753